SMITH, Presiding Judge.
Plaintiffs appeal from judgment in favor of defendant in a breach of contract action tried to the court. We affirm.
Pursuant to written contract the defendant built a home for plaintiffs on a lot owned by the plaintiffs. Cracks developed in the floor of the basement and water leakage occurred in the basement. Plaintiffs contended that the cracks and water evidenced a failure to perform the construction in a workmanlike manner and further that the defendant failed to meet the contract specification of a concrete basement floor four inches thick. The evidence at trial was sharply disputed. Belief of plaintiffs’ evidence would warrant a judgment for the plaintiffs. Belief of defendant’s evidence would warrant a judgment for the defendant. The trial court as the trier of fact obviously believed the defendant’s evidence. There was substantial evidence to support the judgment and the judgment was not against the weight of the evidence. The court did not erroneously state the law or erroneously apply the law. No useful or precedential purpose would be served by a recitation of the facts supportive of the judgment entered. Under Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976) [1-3] we are bound to affirm the judgment.
Judgment affirmed.
KAROHL, C.J., and AHRENS, J., concur.